 


110 HRES 602 EH: Providing for consideration of the conference report to accompany the bill (H.R. 2272) to invest in innovation through research and development, and to improve the competitiveness of the United States.
U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 602 
In the House of Representatives, U. S.,

August 2, 2007
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 2272) to invest in innovation through research and development, and to improve the competitiveness of the United States. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2272) to invest in innovation through research and development, and to improve the competitiveness of the United States. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
 
Lorraine C. Miller,Clerk.
